Exhibit 10.2

 

PACWEST BANCORP
STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT

 

[insert date]

 

1. Definitions. Unless otherwise defined herein, the terms defined in the
PacWest Bancorp 2017 Stock Incentive Plan, as amended (the “Plan”) shall have
the same defined meanings in this Stock Unit Award Agreement (“Agreement”) and
the Notice of Stock Unit Award Grant attached hereto as Appendix A.

 

2. Grant of Stock Unit Award. Pursuant to the terms and conditions set forth in
the Notice of Stock Unit Award Grant, this Agreement, and the Plan, PacWest
Bancorp (the “Company”) grants to the grantee named in the Notice of Stock Unit
Award Grant (“Grantee”) on the date of grant set forth in the Notice of Stock
Unit Award Grant (“Date of Grant”) the number of Units set forth in the Notice
of Stock Unit Award Grant. This Stock Unit Award is intended to be a Performance
Stock Unit Award, and each “Unit” shall represent an unfunded, unsecure promise
by the Company to deliver you one share of Common Stock for each Unit that
vests.

 

3. Vesting. The Grantee shall vest in the Units in accordance with the vesting
schedule provided for in the Notice of Stock Unit Award Grant; provided,
however, that the Grantee shall cease vesting in the Units on the Grantee’s
Termination Date or the date on which the Compensation Committee of the
Company’s Board of Directors (the “Administrator”) determines that the
performance goals provided for in the Notice of Stock Unit Award Grant were not
satisfied during the designated period of time. Notwithstanding the foregoing,
upon the occurrence of a Vesting Event, the Grantee shall become 100% vested in
the Units that are outstanding on the date of the Vesting Event, provided,
however, that in the event of the death of a Participant, any outstanding Units
(1) shall be deemed earned at the target level with respect to all open
performance periods if death occurs during the performance period, and (2) shall
be deemed earned at the actual performance level achieved if death occurs after
the end of the performance period.

 

4. Risk of Forfeiture.

 

(a) General Rule. The Units shall initially be subject to a Risk of Forfeiture.
The Units subject to a Risk of Forfeiture shall be referred to herein as
“Restricted Share Units”.

 

(b) Lapse of Risk of Forfeiture. The Risk of Forfeiture shall lapse as the
Grantee vests in the Units.

 

(c) Forfeiture of Units. The Restricted Share Units shall automatically be
forfeited without payment or consideration on the Grantee’s Termination Date or
the date on which the Administrator determines that the performance goals
provided for in the Notice of Stock Unit Award Grant were not satisfied during
the designated period of time.

 

(d) Adjustments. The Units will be subject to adjustment in accordance with the
terms of Section 11(a) of the Plan.

 

(e) Clawback. In consideration of this grant of Units, the Grantee agrees that
the Agreement and any Units hereunder (and/or other consideration awarded in
settlement of the Units) will be subject to forfeiture and/or repayment to the
extent provided for in the PacWest Bancorp Clawback Policy, as in effect from
time to time, if it is determined in accordance with the policy that a Clawback
Event (as defined in such policy) has occurred.

 

1

--------------------------------------------------------------------------------


 

5. Rights as a Stockholder. The Grantee will not be paid any dividends during
the performance period and instead any dividends paid by the Company during the
performance period that would have been paid upon any Shares in respect of your
Stock Unit Award had such Shares been issued at the time dividends were paid
will be paid out at the time the Shares are delivered based on the actual number
of Shares delivered. Grantee shall not be deemed to be the holder of Shares
underlying the Stock Unit Award, and shall not have any of the rights of a
stockholders with respect to such Shares underlying the Stock Unit Award unless
and until the Company shall have issued and delivered Shares to the Grantee and
the Grantee’s name shall have been entered as a stockholder of record on the
books of the Company.

 

6. Non-transferability of Stock Unit Award. Except as otherwise provided for in
the Plan, this Stock Unit Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and any Stock Unit Award rights may be
exercised, during the lifetime of the Grantee, only by the Grantee. If the
Grantee transfers all or part of this Stock Unit Award pursuant to the previous
sentence, then the terms of this Agreement, the Plan and the Notice of Stock
Unit Award shall apply to the transferee to the same extent as to the Grantee.

 

7. Regulatory Compliance. The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all then applicable
requirements of law and the requirements of any stock exchange or interdealer
quotation system upon which the Common Stock may be listed or traded.

 

8. Modification and Termination. The rights of the Grantee are subject to
modification and termination in certain events, as provided in the Plan.

 

9. Withholding Tax. The Company’s obligation to deliver Shares under the Plan
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements. The Grantee shall pay to the
Company an amount equal to the withholding amount (or the Company may withhold
such amount from the Grantee’s salary) in cash or, to the extent permitted under
Section 402 of the Sarbanes-Oxley Act of 2002 and the regulations adopted
pursuant thereto, with Shares (including previously vested stock) with an
aggregate fair market value equal to the withholding amount calculated using the
maximum statutory withholding amount permitted to be withheld under applicable
tax rules.

 

10. Nondisclosure. Grantee acknowledges that the grant and terms of this Stock
Unit Award are confidential and may not be disclosed by Grantee to any other
person, including other employees of the Company and other participants in the
Plan, without the express written consent of the Company’s Chief Executive
Officer. Notwithstanding the foregoing, the Grantee may disclose the grant and
terms of this Stock Unit Award to the Grantee’s family member, financial
advisor, and attorney and as may be required by law or regulation. Any breach of
this provision will be deemed to be a material breach of this Agreement.

 

11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of California without regard to
principles of conflict of laws.

 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.

 

13. Plan. This Agreement and the Notice of Stock Unit Award Grant are subject to
all of the terms and provisions of the Plan, receipt of a copy of which is
hereby acknowledged by the Grantee. The Grantee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the
Administrator upon any questions arising under the Plan, this Agreement, and the
Notice of Stock Unit Award Grant.

 

14. Rights to Future Employment. This Stock Unit Award does not confer upon the
Grantee any right to continue in the Service of the Company or any Affiliate,
nor does it limit the right of the Company to terminate the Service of the
Grantee at any time.

 

2

--------------------------------------------------------------------------------


 

15. Entire Agreement. The Notice of Stock Unit Award Grant, this Agreement, and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) between the parties which relate to the subject matter hereof.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Stock Unit Award is granted under and governed
by the terms and conditions of this Agreement and the Plan and the Notice of
Stock Unit Award Grant, both of which are attached and incorporated herein by
reference. This Stock Unit Award is of no force and effect until this Agreement
is signed by you and the Company’s representative, the Notice of Stock Unit
Award Grant is signed by you.

 

 

 

 

GRANTEE:

 

PACWEST BANCORP

 

 

 

By:

 

 

By:

 

Name:

 

 

 

Christopher D. Blake

 

 

 

Executive Vice President, Human Resources

 

3

--------------------------------------------------------------------------------


 

APPENDIX A

 

PACWEST BANCORP
STOCK INCENTIVE PLAN
NOTICE OF STOCK AWARD GRANT

 

This Notice of Stock Award Grant is part of the Stock Award Agreement between
Grantee and the Company dated [insert date] and is of no force and effect until
the Stock Award Agreement is signed by Grantee and the Company’s representative,
this Notice of Stock Award Grant is signed by Grantee.

 

You have been granted the following Stock Award:

 

 

 

Name of Grantee:

 

 

 

Total Number of Shares Granted:

 

(“Granted Stock”)

 

 

 

Type of Stock Award:

[Restricted] [Performance] Stock Award

 

 

Date of Grant:

[insert date]

 

 

Vesting Schedule:

 

 

 

 

 

[Insert for Restricted Stock]

 

[The Granted Stock shall vest in full over [·] years. The first [·] of the
Granted Stock shall vest on the date the Grantee completes [·] year(s) of
continuous Service after the Vesting Commencement Date. An additional [·] of the
Granted Stock shall vest on the date the Grantee completes each year of
continuous Service thereafter until Grantee is 100% vested in the Restricted
Stock on the [·] year anniversary of the Vesting Commencement Date.]

 

[Insert for Performance Stock]

 

[The Performance Goal established for 100% vesting of the Granted Stock is
[insert performance measure] of [insert performance target]. [·] percent of the
Granted Stock shall vest on the date the Compensation, Nominating and Governance
Committee of the Board of Directors of the Company (the “Administrator”)
determines that the Company achieved [insert performance measure] of [insert
performance target]. [The remaining percent will vest on the date the
Administrator determines the Company achieved [insert performance measure] of
[insert performance target].

 

Vesting Commencement Date: The date that is the last day of the month in which
the Grant is made.

 

Please sign below to acknowledge the terms and conditions of this Stock Award.

 

ACKNOWLEDGED BY GRANTEE:

 

By:

 

 

Name:

 

 

 

4

--------------------------------------------------------------------------------